Citation Nr: 1143293	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  06-03 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for right (major) shoulder tendonitis, currently rated as 30 percent disabling. 

2.  Entitlement to an increased rating for left (minor) shoulder tendonitis, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2006 rendered by Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

In June 2008, the Veteran appeared and presented testimony at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file and has been reviewed.

In September 2008, the Board remanded the issues listed on the title page of this decision; denied earlier effective date claims for the grant of service connection for depressive disorder, right shoulder tendonitis, and left shoulder tendonitis; and denied service connection claim for chronic memory impairment.  The Veteran filed a motion for reconsideration of the September 2008 Board denials in October 2010 and such motion was received at the Board in the following month.  In December 2010, the Board denied the Veteran's motion for reconsideration.  

With respect to the increased rating claims here on appeal, to include the TDIU claim, the VA Appeals Management Center (AMC) issued an April 2010 supplemental statement of the case (SSOC) and the case has since returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher evaluations for right and left shoulder tendonitis, and entitlement to a TDIU.  

Claims for Higher Evaluations for Right and Left Shoulder Disabilities

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011). 

The Board notes that the Veteran was afforded a VA examination in March 2010.  Pertinently, the Veteran complained of pain, weakness and impaired motion of the shoulders.  Upon examination, the VA examiner reported abnormal motion and guarding of movement with regard to the Veteran's right and left shoulder joints.  Range of motion testing of the left and right shoulders revealed flexion up to 160 degrees, abduction up to 130 degrees, internal rotation up to 90 degrees, and external rotation up to 90 degrees.  Moreover, the March 2010 VA examination report noted that there was pain associated with range of bilateral shoulder motion and that there was objective evidence of pain following repetitive motion.  However, it was also reported that there were no additional limitations on repetitive use.  In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the ranges of shoulder and lower back motion pain began, at what point, if any, pain caused functional impairment, or whether there was any additional range of motion loss due to weakened movement, excess fatigability, incoordination, or flare-ups. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, in this case, in light of holding in Mitchell, the Board finds that an additional examination of the shoulders is warranted.  

TDIU

The Board remanded the Veteran's claim of entitlement to TDIU in September 2008 for the RO to obtain a medical opinion as to whether the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  On the March 2010 VA examination report, the examiner opined that the Veteran's service-connected bilateral shoulder disability alone does not render him unable to secure or follow a substantially gainful occupation.  The examiner did not discuss any impact the Veteran's other service connected disabilities have on his employability.  Thus, it is still unclear the Veteran's service connected disabilities, either alone, or in the aggregate, preclude employment.  On remand, the claim must be considered in the context of determining the effect of service connected disabilities in combination, not just in isolation, and examining whether other types of employment, if substantially gainful, are possible or feasible given the Veteran's level of education, special training, and previous work experience, and without regard to his advancing age or impairment caused by disabilities that are not service connected or for which he is not receiving VA compensation.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011). 
Thus, the Board finds a VA examination is required to evaluate the current severity of the Veteran's VA psychiatric disorder, and to determine if the Veteran is unemployable due to the combined effect of his service-connected disabilities.

Accordingly, the Board finds that another remand is required for compliance with its September 2008 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any outstanding evidence, schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his service-connected right and left shoulder tendonitis, and to provide an opinion in connection with the TDIU claim.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner is asked to: 

a).  report all findings and note all associated symptoms of the service-connected right and left shoulder tendonitis; 

b).  provide range of bilateral shoulder motion findings in degrees and specifically opine whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.  In other words, the examiner should indicate at what point during range of motion testing does pain cause functional loss, if any, and express this in terms of degrees; 

c).  state whether either shoulder is limited to 25 degrees from the side and whether there is fibrous union of either humerus;  and 

d).  specifically opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (bilateral shoulder disability, depressive disorder, hypertension, and toe disability), either alone or in the aggregate, render him incapable of maintaining substantially (more than marginal) gainful employment consistent with his education and employment background.
 
If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  Any opinion should be reconciled with the evidence of record, to include the March 2010 VA examination report.

A complete rationale for all findings and conclusions should be set forth in a legible report. 

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


